Citation Nr: 0126368	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  96-18 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a dental and mouth disability 
based on alleged oral surgery performed by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to 
November 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the VA 
Regional Office (RO) located in Washington, DC.  In September 
1999, the Board remanded this case to the RO for additional 
development.  


REMAND

In September 1999, the Board remanded this case for the 
following action (emphasis added):

The RO should also take appropriate 
action to obtain VA dental records for 
the period of 1984 to 1987, including any 
fee-basis dental records.  The search for 
such records should incorporate the 
Washington, D.C. VA Medical Center and 
any archive to which such records may 
have been retired.  If it proves 
impossible to obtain a copy of these 
records, the RO should provide an 
explanation in the record why the actions 
taken to obtain a copy of these records 
were adequate, and why the RO can not 
obtain a copy of these records. 

The RO has attempted to obtain these alleged records, with no 
success.  The response from the VA Medical Center (VAMC) to 
the RO's most recent request shows a checkmark made on a 
standard form on the block indicating no records of treatment 
for a veteran with that name.  Right after that entry, 
however, is a handwritten annotation: "(Archives)."  The 
Board can not tell whether this means that if these records 
existed, they would be in the archives or it is a 
certification that there was no record of treatment of the 
veteran and that the search included the archives.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In light of the VCAA and the Court's decision in Stegall v. 
West, 11 Vet. App. 268 (1998), a remand in this case is 
required for compliance with both the notice and duty to 
assist provisions contained in the new law as well as the 
instructions of the prior Board remand.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should provide the VAMC in 
Washington, DC, with a copy of this remand 
and the latest response from the VAMC 
regarding the request for VA dental 
records for the period of 1984 to 1987, 
including any fee-basis dental records.  

The VAMC should be asked to state, in 
writing, whether their most recent 
response means that:

(a) There is no record that a veteran of 
the claimant's name was ever provided 
treatment at all during the period in 
question, or 

(b) Whether the VAMC simply does not now 
have any records of any treatment provided 
during the period in question.

The VAMC should be asked further to state, 
in writing, whether the annotation 
"(Archives)" means that:

(a) The VAMC also checked the appropriate 
archive and that the archive or archives 
have no record of treatment of the veteran 
or 

(b) That if any records of treatment for 
the period in question exist, they would 
be in an archive, and if so, what is the 
archive?  

If the further request does not produce 
the reported treatment records, in 
addition to written responses to the above 
questions, the VAMC, appropriate record 
custodians or records specialists at the 
RO, should provide a response to the 
following:
 
If the RO can not supply copies of the 
records, an explanation must be provided 
in the record why the actions taken to 
obtain a copy of these records were 
adequate, and why the RO can not obtain a 
copy of these records.  

3. Thereafter, the RO should review the 
actions and assure that they are complete.  
Specifically, the RO must assure that 
either the records are obtained, or that 
responses are provided that answer each of 
the questions set forth above, as well as 
a response concerning why the actions 
taken to obtain a copy of these records 
were adequate, and why the RO can not 
obtain a copy of these records.  The RO 
should take corrective action to cure any 
deficiency.  The RO should also take any 
additional development action indicated in 
light of the responses of the VAMC.

4.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




